R.R. Hawkins & Associates International, a Professional Service CorporatiDOMESTIC & INTERNATIONAL BUSINESS CONSULTING A superior method to building big business…” July 15, 2014 Office of the Chief Accountant Securities and Exchange Commission treet, NE Washington, DC20549 Re:Royal Bees Company, Inc File Reference No: 333-179461 We were previously the independent registered public accounting firm Royal Bees Company, Inc. , and under the date of January 31, 2014, we reported on the financial statements of Royal Bees Company, Inc. as of December 31, 2013 and 2012, and for the years then ended. On May 28 2014, the Company dismissed us as its independent registered public accounting firm.We have read Royal Bees Company, Inc. statements included in Item 4.01 on Form 8-K regarding the recent change of auditors.We agree with such statements made regarding our firm. Very truly yours, /s/ R.R. Hawkins & Associates International, PSC R.R. Hawkins & Associates International, PSC Corporate Headquarters 5777 W. Century Blvd., Suite No. 1500 Los Angeles, CA 90045 T: 310.553.5707F: 310.553.5337 www.rrhawkins.com
